 8:19-cv-00404-RGK-PRSE Doc # 23 Filed: 09/09/20 Page 1 of 1 - Page ID # 281




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JULIE LYNN CARPER,                                          8:19CV404

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

STATE OF NEBRASKA, et al.,

                    Defendants.


       On August 3, 2020, the court ordered Plaintiff to pay the $400.00 filing and
administrative fees or file a request for leave to proceed in forma pauperis within 30
days or face dismissal of this action. To date, Plaintiff has not paid the fees,
submitted a request for leave to proceed in forma pauperis, or taken any other action
in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 9th day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
